Citation Nr: 1010828	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  07-19 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for bilateral hearing loss from January 23, 2006, to 
October 2, 2007.

2.  Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss on or after October 2, 2007.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to 
January 1968.  

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio in which the RO granted service connection 
for bilateral hearing loss and assigned an initial non-
compensable rating.  The Veteran appealed the initial rating 
to the Board.  During the course of the appeal to the Board, 
the Veteran's case was readjudicated, and in a February 2008 
Statement of the Case (SOC), the RO assigned a "staged" 
rating of 30 percent effective January 23, 2006, the date of 
claim, and a 20 percent disability rating effective from 
October 2, 2007.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (where evidence indicates that the degree of 
disability increased or decreased during appeal period 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found).  

The Veteran underwent a private audiological evaluation on 
July 15, 2009 and received an additional audiology 
consultation in September 2009.  These records were not 
associated with the claims file when it was certified for 
appeal, but were submitted as evidence afterwards.  In the 
December 2009 Informal Hearing Presentation, the Veteran and 
his representative waived initial consideration of this 
evidence by the agency of original jurisdiction (AOJ).  

In the October 2009 Informal Hearing Presentation, the 
Veteran's representative contends that the Veteran's claim of 
entitlement for an earlier effective date his service-
connected tinnitus was not properly developed.  The Board 
notes that a Statement of the Case with respect to this claim 
was issued by the RO in January 2009.  However, the Veteran 
did not file a timely substantive appeal for clear and 
unmistakable error with regard to the effective date 
assigned.  Therefore, this issue is not on appeal before the 
Board.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  From January 23, 2006 to October 2, 2007, the Veteran had 
Level VI hearing in each ear.  

3.  From October 2, 2007 to September 1, 2009, the Veteran 
had Level VI hearing in the right ear and Level VI hearing in 
the left ear.  

4.  On or after September 1, 2009, the Veteran, has Level VII 
hearing in each ear.  

CONCLUSION OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for bilateral hearing loss from January 23, 2006 to 
October 2, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.85, 4.86, Diagnostic Code 6100 (2009).  

2.  The criteria for a rating in excess of 20 percent for 
bilateral hearing loss from October 2, 2007, to September 1, 
2009 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.344, 4.1, 4.2, 4.7, 4.10, 4.85, 
4.86, Diagnostic Code 6100 (2009).  

3.  The criteria for a rating in excess of 20 percent for 
bilateral hearing loss on and after September 1, 2009 have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, 
Diagnostic Code 6100 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23,353-56 (Apr. 30, 2008).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, VA, upon receipt of an application for a service 
connection claim, is required to review the evidence 
presented with the claim and to provide the claimant with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Specifically, VA must notify the claimant 
of what is required to establish service connection and that 
a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
claim for service connection has been substantiated, and any 
defect in the notice regarding that claim was therefore not 
prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  
In such cases, where the Veteran then files a notice of 
disagreement (NOD) with the initial rating and/or the 
effective date assigned, he/she has initiated the appellate 
process and different, and in many respects, more detailed 
notice obligations arise, the requirements of which are set 
forth in section 7105(d) and 5103A of the statute.  Id., see 
also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 
U.S.C.A. § 5103(A), 7105(d).  

The Board finds that the predecisional notice letters dated 
in March 2006 and in May 2006 substantially complied with the 
notice requirements.  The March 2006 notice letter informed 
the claimant of what evidence was required to substantiate 
the claim and of the claimant's and VA's respective duties 
for obtaining evidence.  The Veteran was also asked to submit 
evidence and/or information in his possession to the RO.  
Additionally, the May 2006 letter informed the claimant of 
the laws and regulations governing disability ratings and 
effective dates as required under Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

VA has also satisfied its duty to assist the Veteran at every 
stage in this case.  The Veteran's service treatment records 
as well as all identified and available VA and private 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the Veteran's claim.  Neither the 
Veteran nor his representative has identified any outstanding 
medical records.

The Veteran was afforded VA examinations with respect to the 
issues on appeal in July 2006 and in October 2007.  38 C.F.R. 
§3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As will be discussed below, 
the Board finds that the VA examinations obtained in this 
case are adequate, as they were predicated on a review of the 
claims file and all pertinent evidence of record, they 
involved a thorough discussion with the Veteran regarding his 
complaints and experiences, and they fully addressed the 
rating criteria that is relevant to rating the disability in 
this case.  Thus, there is adequate medical evidence of 
record to make a determination.  VA has also assisted the 
Veteran and his representative throughout the course of this 
appeal by providing him with an SOC and a Supplemental 
Statement of the Case (SSOC), which informed him of the laws 
and regulations relevant to his claim.  

II.	Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of the disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran 
appeals the initial rating assigned for a disability when a 
claim for service connection for that disability has been 
granted, evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous..." Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  If later evidence 
obtained during the appeal period indicates that the degree 
of disability increased or decreased following the assignment 
of the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.; see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's 
determination of the 'present level' of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending).  

Disability ratings for service-connected hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations rendered from 
audiometric evaluations.  38 C.F.R. § 4.85 (2009); Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.  

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of pure 
tone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the pure tone decibel loss.  The percentage evaluation is 
found from Table VII in 38 C.F.R. § 4.85 by intersecting the 
vertical column appropriate for the numeric designation for 
the ear having the better hearing acuity and the horizontal 
row appropriate for the numeric designation for the level for 
the ear having the poorer hearing acuity.  For example, if 
the better ear had a numeric designation of Level "V" and 
the poorer ear had a numeric designation of Level "VII" the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the pure tone threshold is 30 decibels or 
less at 1000 hertz and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIA, whichever results in the higher numeral.  That numeral 
will then be evaluated to the next higher Roman numeral.  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service connected ear will be assigned a Roman 
numeral designation for hearing impairment of me.  38 C.F.R. 
§ 4.85(f).  

Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447, 455-
56 (2007), the Court noted that VA had revised its hearing 
examination worksheets to include the effect of the Veteran's 
hearing loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2009).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the Veteran's hearing loss 
disability was somehow defective, the Veteran bears the 
burden of demonstrating any prejudice caused by a deficiency 
in the examination.  

A.	From January 23, 2006 to October 2, 2007

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation of 30 
percent for his bilateral hearing loss from January 23, 2006, 
to October 2, 2007 under 38 C.F.R. §§ 4.85 or 4.86, 
Diagnostic Code 6100.  In this regard, the Veteran was 
afforded a VA examination in July 2006.  The audiological 
evaluation revealed right ear auditory thresholds in the 
frequencies 1000, 2000, 3000 and 4000 Hertz as 60, 75, 75 and 
75.  For the left ear, auditory thresholds in the same 
frequencies were recorded as 60, 80, 80 and 80.  The average 
pure tone threshold was 71.25 in the right ear and 75 in the 
left.  Speech recognition ability was 92 percent in the right 
ear and 68 percent in the left.  According to Table VI, the 
results of the July 2006 VA examination correspond to Level 
II hearing for the right ear and Level VI hearing in the left 
ear.  38 C.F.R. § 4.85(b).  When these values are applied to 
Table VII, a 10 percent disability rating is assigned.  38 
C.F.R. § 4.85.

However, the Board has also considered the provisions of 38 
C.F.R. § 4.86.  At the July 2006 VA examination, the Veteran 
did have puretone threshold findings at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 Hertz) of 55 
decibels or more.  38 C.F.R. § 4.86(a).  Thus, pursuant to 
Table VIA, the results of the July 2006 VA examination 
correspond to Level VI in both ears.  38 C.F.R. § 4.86(a).  
When those values are applied to Table VII, a 30 percent 
rating is assigned.  Therefore, based on the July 2006 
examination, the Veteran is entitled to 30 percent rating, 
but no higher, for the period from January 23, 2006 to 
October 2, 2007, pursuant to 38 C.F.R. § 4.86(a).  However, 
the Veteran did not have puretone threshold findings of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 § 4.86(b).  Therefore, the Veteran is not 
entitled to a higher evaluation for his service-connected 
bilateral hearing loss pursuant to 38 C.F.R. § 4.86(b).  

Based on these results, the Board concludes that an 
evaluation in excess of 30 percent for the Veteran's 
bilateral hearing loss from January 23, 2006 to October 2, 
2007 is not warranted.  It is apparent that the assigned 30 
percent disability evaluation for the aforementioned time 
period for the Veteran's bilateral hearing loss is accurate 
and appropriately reflects his hearing loss under the 
provisions of 38 C.F.R. §§ 4.85 and 4.86.  Although the 
Veteran contends that his bilateral hearing loss was more 
severe, and therefore warrants a higher evaluation, the 
assignment of disability evaluations for hearing impairment 
is a purely mechanical application of the rating criteria 
from which the Board cannot deviate.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  

In addition, the July 2006 VA examiner noted that the 
Veteran's greatest difficulty involved "hearing in 
background noise."  The examiner also noted that the Veteran 
worked as an assembler in a factory, but due to his hearing 
loss, he was not allowed to work around any loud machinery.  
To the extent that the July 2006 examination report did not 
include a discussion of the effects of the Veteran's hearing 
loss disability on daily life, the Board finds no prejudice 
to the Veteran as a result of this omission.  Indeed, neither 
the Veteran nor his representative has alleged such 
prejudice.  Moreover, while the Veteran reported certain 
restrictions with respect to his duties at work, it has not 
been contended that the Veteran's hearing loss disability has 
resulted in marked interference with employment or activities 
of daily life.  Thus, any error on the part of the July 2006 
VA examiner in failing to address the effects of the 
Veteran's hearing loss disability on his occupation and daily 
life in the examination report is harmless.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the 
Veteran is claiming a higher initial rating for his bilateral 
hearing loss, not that the July 2006 VA examination report 
was defective.  See Martinak, 21 Vet. App. at 455.  

Thus, as the criteria for an initial disability evaluation in 
excess of 30 percent for the Veteran's service-connected 
bilateral hearing loss between January 23, 2006 and October 
2, 2007 have not been met, the appeal is denied.  In essence, 
the preponderance of the evidence is against an evaluation in 
excess of 30 percent for the Veteran's bilateral hearing loss 
from January 23, 2006, to October 2, 2007.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  As such, 
entitlement to an initial evaluation in excess of 30 percent 
for service-connected bilateral hearing loss from January 23, 
2006, to October 2, 2007 must be denied.  

B.	From October 2, 2007 to September 1, 2009

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that from 
October 2, 2007 to September 1, 2009, the Veteran is entitled 
to an evaluation in excess of 20 percent for his bilateral 
hearing loss under 38 C.F.R. §§ 4.85 or 4.86, Diagnostic Code 
6100.  Namely, the Board finds that the Veteran is entitled 
to a continued disability evaluation of 30 percent for 
service-connected bilateral hearing loss from October 2, 2007 
to September 1, 2009.  

In this regard, the Veteran underwent a VA audiological 
examination on October 2, 2007.  The audiological evaluation 
revealed right ear auditory thresholds in the frequencies 
1000, 2000, 3000 and 4000 Hertz as 55, 75, 65, and 70.  For 
the left ear, auditory thresholds in the same frequencies 
were recorded as 55, 80, 70, and 75.  The average pure tone 
threshold was 66 in the right ear and 70 in the left.  Speech 
recognition ability was 82 percent in the right ear and 74 
percent in the left.  The results of the October 2007 VA 
examination correspond to Level IV hearing for the right ear 
and Level VI hearing in the left ear in Table VI.  See 38 
C.F.R. § 4.85(b).  When those values are applied to Table 
VII, a 20 percent rating is assigned.  38 C.F.R. § 4.85.  

The Board has also considered the provision of 38 C.F.R. § 
4.86.  At the October 2007 VA examination, the Veteran did 
have puretone threshold findings at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 Hertz) of 55 
decibels or more.  38 C.F.R. § 4.86(a).  Thus, pursuant to 
Table VIA, the results of the October 2007 VA examination 
correspond to Level V hearing in the right ear and Level VI 
in the left ear.  38 C.F.R. § 4.86(a).  When those values are 
applied to Table VII, a 20 percent rating, but no higher, is 
assigned pursuant to 38 C.F.R. § 4.86(a).  The Veteran did 
not have puretone threshold findings of 30 decibels or less 
at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 
C.F.R. § 4.86(b).  Based on these audiometric findings, the 
Veteran's hearing loss appears to have improved.  

However, in this case, the medical evidence of record shows a 
steady worsening in the Veteran's hearing loss since his 1968 
separation from service.  Private treatment records dated 
from November 1980 to July 2000 reflect that the Veteran 
underwent routine audiological testing.  Results of these 
audiograms show a continual deterioration in the Veteran's 
hearing loss.  In addition, the Veteran underwent an 
audiological examination in July 2006 as well as in July and 
September 2009, both before and after the October 2007 VA 
examination.  The audiometric findings from these 
examinations follow a similar patten and portray a decline in 
the Veteran's hearing loss.  In his May 2008 Appeal Status 
Election form, the Veteran himself wrote that hearing loss 
was not something which improves, but rather worsens over 
time.  In the October 2009 Informal Hearing Presentation, the 
Veteran's representative argued that the inconsistencies 
between the July 2006 and October 2007 VA examinations should 
be reviewed and re-examined on remand.  

The Board finds that in light of the evidence indicating a 
perpetual decline in the Veteran's hearing loss, the October 
2007 VA audiometric findings could be considered an anomaly 
when viewed against the totality of the evidence.  In such 
cases, the RO should have either scheduled the Veteran for 
another VA examination or referred the claims file and 
October 2007 examination results to another audiologist to 
determine if in light of the overwhelming medical evidence to 
the contrary, there could have been an improvement in the 
Veteran's hearing loss.  Based on the evidence, the Board 
finds it unclear whether there was a discrepancy in how the 
October 2007 audiological examination was implemented in 
comparison to how the previous and subsequent audiological 
tests were carried out, and whether the results of the 
October 2007 examination were in fact a product of the 
testing versus actual improvement in the Veteran's hearing 
loss.  

Under 38 C.F.R. § 3.344, a reduction in the evaluation of a 
disability which has been in effect for five years or more 
requires evidence of sustained material improvement that is 
reasonably certain to be maintained, as shown by full and 
complete examinations.  If there is any doubt, the rating in 
effect will be continued.  See Brown v. Brown, 5 Vet. App. 
413, 417-18 (1995).  The provisions of 38 C.F.R. § 3.344 also 
stipulate that rating agencies will handle cases affected by 
change of medical findings or diagnosis, so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and regulations governing disability 
compensation and pension.  It is essential that the entire 
record of examination and the medical-industrial history be 
reviewed to ascertain whether the recent examination is full 
and complete, including the entire case history.  
Examinations that are less thorough than those on which 
payment were originally based will not be used as a basis for 
reduction.  Ratings for diseases subject to temporary or 
episodic improvement will not be reduced on the basis of any 
particular examination, except in those instances where all 
the evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.

This regulation also provides that, with respect to other 
disabilities that are likely to improve, namely those in 
effect for less than five years, reexaminations disclosing 
improvement will warrant a rating reduction.  See 38 C.F.R. § 
3.344(c).  The duration of a rating is measured from the 
effective date assigned to the rating until the effective 
date of the actual reduction.  See Brown, supra.

In this case, the 30 percent disability rating had only been 
in effect since January 23, 2006, therefore 38 C.F.R. § 
3.344(a) does not apply.  However, with the exception of the 
October 2007 VA audiometric findings, the medical evidence of 
record is absent of any indication or signs of improvement in 
the Veteran's hearing loss.  The Board finds that given the 
evidence reflecting nearly a forty year pattern of 
deteriorating hearing loss, the Veteran's disability rating 
should not have been reduced to 20 percent just because of 
one examination.  The Board also notes that the spirit and 
principle behind 38 C.F.R. § 3.344 is to ensure there is 
actual improvement in a disability before reduction.  Indeed, 
in this case, it is unclear whether there was actual 
improvement in the Veteran's hearing loss, or if the results 
of the October 2007 examination were a product of that 
particular examination.  

In addition, during the October 2, 2007 VA examination, the 
examiner noted that the Veteran experienced the greatest 
difficulty hearing during conversations, especially "in 
background noise" and when speaking on the telephone.  The 
report also reflected that the Veteran encountered 
occupational noise exposure working in a factory, but worked 
in a noise-free area and wore hearing protection.  To the 
extent that the examiner did not include a more thorough 
discussion of the effects of the Veteran's hearing loss 
disability on occupational functioning and daily life, the 
Board finds no prejudice to the Veteran as a result of this 
omission.  Indeed, neither the Veteran nor his representative 
have alleged such prejudice.  Moreover, the evidence does not 
show, and it has not been contended, that the Veteran's 
hearing loss disability, including his difficulty hearing 
conversations, has resulted in marked interference with 
employment or activities of daily life.  Thus, any error on 
the part of the October 2007 VA examination in failing to 
address the effects of the Veteran's hearing loss disability 
on occupational functioning and daily life in the examination 
report is harmless.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Thus, in light of the medical evidence of record indicating 
an overall deterioration in the Veteran's hearing loss, the 
Board finds that there is at least an approximate balance of 
positive and negative evidence in this case regarding the 
issue of whether there was improvement in the Veteran's 
hearing loss between October 2007 to September 2009.  
Therefore, the Board resolves reasonable doubt in favor of 
the Veteran and finds that the criteria for a disability 
evaluation in excess of 20 percent for the Veteran's service-
connected bilateral hearing loss between October 2, 2007 and 
September 1, 2009 have been met and the appeal is granted.  
38 U.S.C.A. § 5107(b).  

C.  On or after September 1, 2009

Following a review of the relevant evidence, the Board finds 
that the record does contain evidence showing that the 
Veteran is entitled to an evaluation in excess of 20 percent 
as of September 1, 2009.  Therefore, staged ratings are 
appropriate.  See Fenderson, supra.  

The Veteran also underwent a VA audiological evaluation 
conducted on September 1, 2009.  The audiological evaluation 
revealed right ear auditory thresholds in the frequencies 
1000, 2000, 3000 and 4000 Hertz as 65, 85, 80, and 80 and 
left ear auditory thresholds in the same frequencies as 65, 
85, 80, and 85.  The average pure tone threshold was 77.5 in 
the right ear and 78.75 in the left.  Speech recognition 
ability was 84 percent in the right ear and 80 percent in the 
left.  The results of the September 1, 2009 examination 
correspond to Level III hearing for the right ear and Level V 
hearing in the left ear in Table VI.  See 38 C.F.R. § 
4.85(b).  When those values are applied to Table VII, a 10 
percent rating is assigned.  38 C.F.R. § 4.85.  

However, the Board has also considered the provision of 38 
C.F.R. § 4.86.  At the September 1, 2009 VA evaluation, the 
Veteran did have puretone threshold findings at each of the 
four specified frequencies (1000, 2000, 3000 and 4000 Hertz) 
of 55 decibels or more.  38 C.F.R. § 4.86(a).  Thus, pursuant 
to Table VIA, the results of the September 1, 2009 
audiological examination correspond to Level VII hearing in 
both ears.  38 C.F.R. § 4.86(a).  When those values are 
applied to Table VII, a 40 percent rating is assigned.  
Therefore, based on the September 2009 VA evaluation, the 
Veteran is entitled to an evaluation of 40 percent on and 
after September 1, 2009 for his service-connected bilateral 
hearing loss pursuant to 38 C.F.R. § 4.86(a).  The Veteran 
did not have puretone threshold findings of 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz and 
is therefore not entitled to a higher evaluation for his 
service-connected bilateral hearing loss pursuant to 38 
C.F.R. § 4.86(b).  

The evidence also shows that the Veteran underwent an 
audiological examination at a private treatment facility in 
July 2009.  However, the Board finds that these private 
records are not adequate for rating purposes.  Although there 
were speech discrimination scores noted in the report, it is 
not clear how the speech discrimination scores were 
determined.  For VA purposes, the Maryland CNC Test must be 
used.  38 C.F.R. § 4.85(a).  The results of the July 2009 
audiometric testing showed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
65
85
80
80
LEFT
50
65
85
80
80

These results yield a puretone threshold average of 77.5 for 
the right ear and 77.5 in the left ear.  38 C.F.R. § 4.85(d).  

The private audiogram results were provided in graph form, 
and the Board has depicted the numerical results from the 
graph as shown in the charts above.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) (noting that, because interpreting 
results from an audiometric graph involves fact finding, the 
Court is precluded from engaging in such fact finding in the 
first instance, and remanding in part because the Board did 
not discuss the results of the private audiometric testing).  
However, these testing results remain inadequate for VA 
rating purposes because it is not clear that the private 
audiologist used the Maryland CNC for speech discrimination 
testing as required by VA regulation.  38 C.F.R. § 4.85(a).  

Nevertheless, the Board has examined the puretone results in 
order to confirm that the findings there are consistent with 
the puretone results on the most contemporaneous VA 
audiometric evaluation.  Concerning this, the Board notes 
that the private puretone averages are indeed very close to 
those found on the VA audiometric findings in September 2009 
which was an average of 77.5 percent in the right ear and 
78.75 percent in the left ear.  When applied to Table VIA, 
the results of the July 2009 private audiological examination 
correspond to Level VII hearing in both ears, similar to the 
September 2009 VA audiometric findings.  38 C.F.R. § 4.86(a).  
Therefore, the Board concludes that remanding this case for 
an audiologist to review the puretone averages on the July 
2009 private report in order to render an opinion about a 
discrepancy or lack of consistency with the VA audiometric 
evaluation is not necessary because the findings on the 
private and VA evaluation are so similar.

Thus, on and after September 1, 2009, the Veteran is entitled 
to a 40 percent disability evaluation for his bilateral 
hearing loss.  Therefore, to the extent that a disability 
evaluation in excess of 20 percent for the Veteran's service-
connected bilateral hearing loss is warranted on and after 
September 1, 2009, the appeal is granted.  

Staged ratings are appropriate in this case since it is an 
appeal of the initial rating, and the July 2006 and October 
2007 VA examinations, as well as the September 2009 private 
examination described in more detail above clearly show 
different medical findings for distinct time periods.  See 
Fenderson, supra.  

The Board also has also considered whether the Veteran is 
entitled to a greater level of compensation on an extra-
schedular basis.  Ordinarily, the VA Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected bilateral hearing loss is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's hearing loss with the established criteria found in 
the rating schedule for hearing loss shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above, the rating criteria 
considers loss of hearing acuity and degradation of speech 
discrimination.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  In this case, the Veteran has not 
contended that his service-connected bilateral hearing loss 
has caused frequent periods of hospitalization or marked 
interference with his employment.  In this regard, the record 
does not indicate that the Veteran has required frequent 
hospitalizations for his hearing loss, or that he had marked 
interference with employment or his daily life due solely to 
his service-connected bilateral hearing loss.  Cf. Martinak 
v. Nicholson, 21 Vet. App. 447 (2008).  Indeed, there is 
nothing in the record which suggests that the Veteran's 
bilateral hearing loss itself markedly impacted his ability 
to obtain or maintain employment.  Moreover, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

ORDER

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for bilateral hearing loss for the period from 
January 23, 2006 to October 2, 2007 is denied.

2.  Entitlement to a disability evaluation in excess of 20 
percent, to 30 percent, for bilateral hearing loss for the 
period from October 2, 2007 to September 1, 2009 is granted.

3.  Entitlement to an increased disability evaluation in 
excess of 20 percent, to 40 percent, for bilateral hearing 
loss on and after September 1, 2009 is granted.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


